DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on January 4, 2020.
The application has been amended as follows: 
Claim 1. (Currently Amended) A vane for a gas turbine engine, comprising: a first platform and a second platform joined together by an airfoil, the airfoil defining a flow passage that extends between the first platform and the second platform, at least one of the first platform and the second platform includes a first rail disposed proximate to a first platform end, a second rail disposed proximate to a second platform end, the first rail being opposite the second rail, a first surface and a second surface that is disposed opposite the first surface, the flow passage defining a passage outlet that extends through the second surface; and a cooling arrangement, comprising: a first wall disposed on the second surface and extending radially from the second surface, the first wall having a first wall first portion that axially extends from a portion of a pressure side of the airfoil, a first wall second portion that extends from the first wall first portion and engages a trailing edge of the airfoil, and the first wall second portion engages the second rail, a second wall disposed on the second surface, the second wall being spaced apart from the first wall, the second wall extending radially from the second surface, the second wall having a second wall first portion, a second wall second portion, and a second wall third portion, the 
Claim 8. (Currently Amended) The vane of claim 1,wherein the plurality of heat transfer features are trip strips.
Claim 23. (Cancelled)
Claim 24. (New) The vane of claim 1, wherein the plurality of heat transfer features are pedestals or bumps.
Allowable Subject Matter
Claims 1-11, 16-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are the same as discussed in the reasons for allowance of November 27, 2020 (included directly below).  The amendments to the claims are to correct for potential 35 U.S.C 112 rejections that were found after the notice of allowance related to the plurality of heat transfer features and trip strips.   
the first rail being opposite the second rail”; “the first wall having a first wall first portion that axially extends from a portion of a pressure side of the airfoil, a first wall second portion that extends from the first wall first portion and engages a trailing edge of the airfoil, and the first wall second portion engages the second rail”; and “the second wall having a second wall first portion, a second wall second portion, and a second wall third portion, the second wall first portion engages the first rail” result in a distinction from Bourguignon.  Annotated Figure 4 shows the effective first wall (XI) and second wall (XII) of Bourguignon as well as the second rail (XIII) and the first rail (XIV).  The first and second rails of Bourguignon are not opposite as seen Annotated Figure 4.  It is the examiner’s interpretation of the rails being opposite that rails are not adjacent and are approximately in the same orientation.  Additionally, the interpretation of what rails of Bourguignon are the first and second rail are defined appropriately in the amendments, where only (XIII) and (XIV) can be the first and second rails respectively.  Therefore, Bourguignon (and the other prior art of record) does not teach claims 1, 9, and 16.  No evidence was found to support a determination of obviousness for this distinction.

    PNG
    media_image1.png
    502
    577
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745